TATE, J.,
concurring in denial: Under State ex rel Jackson v. Henderson, 260 La. 90, 255 So.2d 85 (1971) a contemporaneous recording should be made (even if not transcribed at the time) of the Boykin examina*353tion at the time of the plea, in order to avoid an evidentiary hearing if the volun-tariness of the plea is subsequently contested. However, under the exceptional circumstances here presented, including the finding of the trial judge, I concur in the denial of writs.
DIXON, J., concurs in the denial, subscribing to reasons stated by TATE, J.